Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 1 of 26




                   Exhibit 2
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 2 of 26



                                  EDELSON PC FIRM RESUME

        Edelson PC is a plaintiffs’ law firm concentrating on class actions, mass actions and
public client investigations and prosecutions.

         Our attorneys have been recognized as leaders in these fields by state and federal courts,
legislatures, national and international media groups, and our peers. Our reputation has led state
and federal courts across the country to appoint us lead counsel in many high-profile cases,
including in cutting-edge privacy class actions against Facebook, comScore, Netflix, Time, and
Microsoft; Telephone Consumer Protection Act class actions against technology, media, and
retail companies such as Google, Twentieth Century Fox, Simon & Schuster, and Steve
Madden; data security class actions against LinkedIn, Advocate Hospitals, and AvMed;
banking cases related to reductions in home equity lines of credit against Citibank, Wells
Fargo, and JP Morgan Chase; fraudulent marketing cases against software companies such as
Symantec, AVG and Ascentive and brick-and-mortar companies such as AMD; mobile content
class actions against all major cellular telephone carriers; and product liability and personal
injury cases, including the NCAA Single School/Single Sport Concussion MDL and the tainted
pet food litigation involving Menu Foods.

        We are lead counsel in Robins v. Spokeo, 136 S. Ct. 1540 (2016) where the United
States Supreme Court held that “intangible” harms can satisfy Article III standing
requirements.

        We are class counsel in Wakefield v. Visalus, No. 3:15-cv-01857 (D. Ore. Apr. 12,
2019), which after three and a half years of litigation recently produced the largest-ever privacy
jury verdict, which equates to just over $925 million in damages to the Class.

        We have testified before the United States Senate and state legislative bodies on class
action issues and have repeatedly been asked to work on federal and state legislation involving
cellular telephony, privacy, and other consumer issues. Our attorneys have appeared on dozens
of national and international television and radio programs, and in numerous national and
international publications, discussing our cases and class action and consumer protection issues
more generally. Our attorneys speak regularly at seminars on consumer protection and class
action issues, and also lecture on class actions at law schools.

        In Barnes v. Aryzta, No. 17-cv-7358 (N.D. Ill. Jan. 22, 2019), the court endorsed an
expert opinion finding that we “should ‘be counted among the elite of the profession generally
and [privacy litigation] specifically’ because of [our] expertise in the area.”

        The Hollywood Reporter explained that we are “accustomed to big cases that have
lasting legacy.”

       Overall, our verdicts and settlements are valued at over $3 billion, collectively.




Chicago | San Francisco
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 3 of 26
Edelson PC


Plaintiffs’ Class and Mass Action Practice

        Edelson PC is a leader in plaintiffs’ class and mass action litigation. Law360 has called
us a “Titan of the Plaintiffs Bar,” a “Plaintiffs Class Action powerhouse” and a “Privacy
Litigation Heavyweight.” In 2018, we were recognized for the second consecutive year as an
“Illinois Powerhouse,” alongside Kirkland & Ellis, Dentons, Schiff Hardin and Swanson
Martin; Edelson was the only firm with less than a hundred lawyers recognized. Law360 also
named us a “Cybersecurity & Privacy Group Of The Year,” again the only plaintiff’s firm to
win this honor.

        We have been described as “pioneers in the electronic privacy class action field, having
litigated some of the largest consumer class actions in the country on this issue.” See In re
Facebook Privacy Litig., No. C 10-02389 (N.D. Cal. Dec. 10, 2010) (order appointing us
interim co-lead of privacy class action); see also In re Netflix Privacy Litig., No. 11-cv-00379
(N.D. Cal. Aug. 12, 2011) (appointing us sole lead counsel due, in part, to our “significant and
particularly specialized expertise in electronic privacy litigation and class actions”). We have
also been recognized by courts for our uniquely zealous and efficient approach to litigation,
which led the then-Chief Judge of the United States Court for the Northern District of Illinois to
praise our work as “consistent with the highest standards of the profession” and “a model of
what the profession should be. . . .” In re Kentucky Fried Chicken Coupon Mktg. & Sales
Practices Litig., No. 09-cv-7670, MDL 2103 (N.D. Ill. Nov. 30, 2011). Likewise, in appointing
our firm interim co-lead in one of the most high-profile banking cases in the country, a federal
court pointed to our ability to be “vigorous advocates, constructive problem-solvers, and civil
with their adversaries.” In Re JPMorgan Chase Home Equity Line of Credit Litig., No. 10 C
3647 (N.D. Ill. July 16, 2010). After hard fought litigation, that case settled, resulting in the
reinstatement of between $3.2 billion and $4.7 billion in home credit lines.

       We have several sub-specialties within our plaintiffs’ class action practice:

Mass/Class Tort Cases

       We are representing governmental entities and labor unions seeking to recover losses
       arising out of the Opioid Crisis, classes of student athletes suffering from the long-term
       effects of concussive and sub-concussive injuries, and individuals damaged by the
       “Camp Fire” in Northern California. Our attorneys were a part of a team of lawyers
       representing a group of public housing residents in a suit based upon contamination
       related injuries, a group of employees exposed to second-hand smoke on a riverboat
       casino, and a class of individuals suing a hospital and national association of blood
       banks for failure to warn of risks related to blood transfusions. Representative cases and
       settlements include:

               •       Filed first cases on behalf of labor unions seeking to recover losses
                       arising out of the Opioid Crisis. See, e.g. Philadelphia Federation of
                       Teachers Health and Welfare Fund v. Purdue Pharma, L.P., et al., No.
                       2:17-cv-04746-TJS (E.D. Penn. Oct. 26, 2017). Representing
                       governmental entities in similar litigation, including a state Attorney
                       General. E.g. City of Melrose Park v. Purdue Pharma, et al., 18-CH-


Chicago | San Francisco                                                                          2
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 4 of 26
Edelson PC


                     06601 (Cir. Ct. Cook Cty., Ill.), 18-cv-05288 (N.D. Ill.).

              •      In re: National Collegiate Athletic Association Single School/Single
                     Sport Concussion Litig., No. 16-cv-8727, MDL No. 2492 (N.D. Ill.):
                     Appointed co-lead counsel in MDL brought against the NCAA, its
                     conferences and member institutions alleging personal injury claims on
                     behalf of college football players resulting from repeated concussive and
                     sub-concussive hits.

              •      Representing hundreds of families in litigation against Pacific Gas &
                     Electric Company in the aftermath of the recent Northern California
                     Camp Fire. As a result of PG&E’s recently-declared Chapter 11
                     bankruptcy, the litigation is presently stayed, though we anticipate the
                     litigation will resume upon PG&E’s likely exit from Chapter 11
                     proceedings. In the interim, one of our clients has been appointed to the
                     creditor’s committee in the bankruptcy proceedings, where we have been
                     part of the negotiation team.

              •      People of the State of Illinois, ex. rel. Lake County, Illinois v. Juul Labs,
                     Inc., No. 19 L 00000571 (Cir. Ct. Lake Cnty.): Edelson represents Lake
                     County, Illinois in one of the first government regulator cases against e-
                     cigarette manufacturer JUUL Labs, Inc. for its predatory and deceptive
                     marketing tactics, and is presently one of the only private firms to have a
                     government case on file. Since filing the complaint, Juul has attempted
                     to remove the case from state court to a federal MDL. Edelson filed a
                     motion to remand, which the parties are now in the process of briefing.

              •      Mullen v. GLV, Inc., et al., No. 18-cv-1465 (N.D. Ill.): Filed first of its
                     kind class action against nationally recognized volleyball training club
                     and its co-owners, alleging fraud claims arising from defendants’ alleged
                     failure to disclose rape and sexual abuse of underage women committed
                     by company principal. Appointed Class Counsel in securing adversarial
                     certification of class of parents of youth players at the club.

              •      Bouzerand v. United States, No. 1:17-cv-01195-VJW (Ct. Fed. Claims):
                     Filed putative class action on behalf of homeowners alleging the
                     government has to fairly compensate the class under the Fifth
                     Amendment’s Takings Clause after the government flooded their homes
                     by releasing reservoir waters during Hurricane Harvey.

              •      Aaron v. Chicago Housing Authority, No. 99 L 11738 (Cir. Ct. Cook
                     Cty., Ill.): Part of team representing a group of public housing residents
                     bringing suit over contamination-related injuries. Case settled on a mass
                     basis for over $10 million.

              •      Januszewski v. Horseshoe Hammond, No. 2:00CV352JM (N.D. Ind.):
                     Part of team of attorneys in mass suit alleging that defendant riverboat


Chicago | San Francisco                                                                         3
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 5 of 26
Edelson PC


                      casino caused injuries to its employees arising from exposure to second-
                      hand smoke.

              •       Merck/Vioxx Lawsuits: Represented hundreds of individuals claiming
                      medical problems including heart attacks and strokes after taking the
                      prescription medication Vioxx. Cases resolved as part of Merck’s global
                      settlement.

              •       Edelson PC v. Christopher Bandas, et al., No. 1:16-cv-11057 (N.D. Ill.):
                      Filed groundbreaking lawsuit seeking to hold professional objectors and
                      their law firms responsible for, among other things, alleged practice of
                      objecting to class action settlements in order to extort payments for
                      themselves, and the unauthorized practice of law. After several years of
                      litigation and discovery, secured first of its kind permanent injunction
                      against objector and his law firm, which, inter alia, barred them from
                      practicing in Illinois or asserting objections to class action settlements in
                      any jurisdiction absent meeting certain criteria.

       The firm’s cases regularly receive attention from local, national, and international
       media. Our cases and attorneys have been reported in the Chicago Tribune, USA Today,
       the Wall Street Journal, The New York Times, the Los Angeles Times, Reuters and UPI
       news services, and BBC International. Our attorneys have appeared on numerous
       national television and radio programs, including ABC World News, CNN, Fox News,
       NPR, and CBS Radio, as well as television and radio programs outside of the United
       States. We have also been called upon to give congressional testimony and other
       assistance in hearings involving our cases.

Mortgage & Banking

       Edelson PC has been at the forefront of class action litigation arising in the aftermath of
       the federal bailouts of the banks. Our suits include claims that certain banks unlawfully
       suspended home credit lines based on pre-textual reasons, and that certain banks have
       failed to honor loan modification programs. We achieved the first federal appellate
       decision in the country recognizing the right of borrowers to enforce HAMP trial plans
       under state law. The court noted that “[p]rompt resolution of this matter is necessary not
       only for the good of the litigants but for the good of the Country.” Wigod v. Wells
       Fargo Bank, N.A., 673 F.3d 547, 586 (7th Cir. 2012) (Ripple, J., concurring). Our
       settlements have restored billions of dollars in home credit lines to people throughout
       the country. Representative cases and settlements include:

              •       In re JP Morgan Chase Bank Home Equity Line of Credit Litig., No. 10-
                      cv-3647 (N.D. Ill.): Appointed interim co-lead counsel in nationwide
                      putative class action alleging illegal suspensions of home credit lines.
                      Settlement restored between $3.2 billion and $4.7 billion in credit to the
                      class.

              •       Hamilton v. Wells Fargo Bank, N.A., No. 09-cv-04152-CW (N.D. Cal.):


Chicago | San Francisco                                                                          4
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 6 of 26
Edelson PC


                     Lead counsel in class actions challenging Wells Fargo’s suspensions of
                     home equity lines of credit. Nationwide settlement restores access to
                     over $1 billion in credit and provides industry leading service
                     enhancements and injunctive relief.

              •      In re Citibank HELOC Reduction Litig., No. 09-cv-0350-MMC (N.D.
                     Cal.): Lead counsel in class actions challenging Citibank’s suspensions
                     of home equity lines of credit. The settlement restored up to
                     $653,920,000 worth of credit to affected borrowers.

              •      Wigod v. Wells Fargo, No. 10-cv-2348 (N.D. Ill.): Obtained first
                     appellate decision in the country recognizing the right of private litigants
                     to sue to enforce HAMP trial plans.

Privacy/Data Loss

       Data Loss/Unauthorized Disclosure of Data

       We have litigated numerous class actions involving issues of first impression against
       Facebook, Uber, Apple, Netflix, Sony, Gannett, Redbox, Pandora, Sears, Storm 8,
       Google, T-Mobile, Microsoft, and others involving failures to protect customers’
       private information, security breaches, and unauthorized sharing of personal
       information with third parties. Representative settlements and ongoing cases include:

              •      State of New Mexico ex rel. Hector Balderas v. Google LLC, No. 1:20-
                     cv-00143 (D. N.M.) Edelson represents the State of New Mexico in a
                     privacy suit, alleging that Google LLC violates the Children's Online
                     Privacy Protection Act, 15 U.S.C. §§ 6501, et seq. (“COPPA”), and
                     various state laws, by collecting data from New Mexico school children
                     under the age of 13 through its G-Suite for Education products and
                     services.

              •      City of Chicago and People of the State of Illinois, ex rel. Kimberly M.
                     Foxx, State’s Attorney of Cook County, Illinois v. Uber Technologies,
                     Inc., No. 17-CH-15594 (Cir. Ct. Cook Cty, Ill.): Several Edelson
                     attorneys appointed Special Assistant Corporation Counsel for the City
                     of Chicago and Special Assistant State’s Attorney for Cook County,
                     Illinois in their consolidated data breach/failure to notify lawsuit against
                     Uber Technologies.

              •      People of the State of Illinois, ex rel. Kimberly M. Foxx, State’s Attorney
                     of Cook County, Ill. v. Facebook, Inc., et al., No. 18-cv-02667 (N.D.
                     Ill.): Several Edelson attorneys appointed Special Assistant State’s
                     Attorneys in enforcement action against Facebook and Cambridge
                     Analytica-affiliated companies for the breach of personal information to
                     Cambridge Analytica and others.



Chicago | San Francisco                                                                         5
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 7 of 26
Edelson PC


              •      In re Marriott International, Inc., Customer Data Security Breach
                     Litigation, MDL No. 2879 (D. Md.): Edelson represents the City of
                     Chicago in the Marriott Data Breach MDL, which seeks to hold the hotel
                     giant accountable for its massive November 2018 data breach where
                     attackers stole the personal data of up to 383 million guests—including
                     over 5 million unencrypted passport numbers.

              •      In re Equifax, Inc., Customer Data Security Breach Litigation, MDL No.
                     2800 (N.D. Ga.): Edelson represents the City of Chicago in the Equifax
                     Data Breach MDL.

              •      In re Facebook Biometric Privacy Litigation, No. 3:15-cv-03747 (N.D.
                     Cal.): Filed the first of its kind class action against Facebook under
                     the Illinois Biometric Information Privacy Act, alleging Facebook
                     collected facial recognition data from its users without authorization.
                     Appointed Class Counsel in securing adversarial certification of class of
                     Illinois Facebook users, and recently reached a settlement in principle
                     with Facebook for $550 million cash.

              •      Dunstan v. comScore, Inc., No. 11-cv-5807 (N.D. Ill.): Lead counsel in
                     certified class action accusing Internet analytics company of improper
                     data collection practices. The court finally approved a $14 million
                     settlement.

              •      Resnick v. Avmed, No. 10-cv-24513 (S.D. Fla.): Lead counsel in data
                     breach case filed against health insurance company. Obtained landmark
                     appellate decision endorsing common law unjust enrichment theory,
                     irrespective of whether identity theft occurred. Case also resulted in the
                     first class action settlement in the country to provide data breach victims
                     with monetary payments irrespective of identity theft.

              •      In re Netflix Privacy Litig., No. 11-cv-00379 (N.D. Cal.): Sole lead
                     counsel in suit alleging that defendant violated the Video Privacy
                     Protection Act by illegally retaining customer viewing information. Case
                     resulted in a $9 million dollar cy pres settlement that has been finally
                     approved.

              •      N.P. v. Standard Innovation (US), Corp., No. 1:16-cv-08655 (N.D. Ill.):
                     Brought and resolved first ever IoT privacy class action against adult-toy
                     manufacturer accused on collected and recording highly intimate and
                     sensitive personal use data. Case resolved for $3.75m (Canadian).

              •      Sekura v. L.A. Tan Enterprises, Inc., No. 15 CH 16694 (Cir. Ct. Cook
                     County, Ill.): Reached the first ever settlement under Illinois’s biometric
                     privacy statute. Settlement provided the class with $1.5m and released
                     only the franchisor and related companies, thus allowing additional



Chicago | San Francisco                                                                       6
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 8 of 26
Edelson PC


                     ongoing suits against franchisees to continue.

              •      Halaburda v. Bauer Publishing Co., No. 12-cv-12831 (E.D. Mich.);
                     Grenke v. Hearst Communications, Inc., No. 12-cv-14221 (E.D. Mich.);
                     Fox v. Time, Inc., No. 12-cv-14390 (E.D. Mich.): Consolidated actions
                     brought under Michigan’s Preservation of Personal Privacy Act, alleging
                     unlawful disclosure of subscribers’ personal information. In a ground-
                     breaking decision, the court denied three motions to dismiss finding that
                     the magazine publishers were covered by the act and that the illegal sale
                     of personal information triggers an automatic $5,000 award to each
                     aggrieved consumer. In January and July of 2015, final approval was
                     granted to a settlement reached in the Bauer Publishing matter and an
                     adversarial class was certified in the Time case, respectively.

              •      Standiford v. Palm, No. 09-cv-05719-LHK (N.D. Cal.): Sole lead
                     counsel in data loss class action, resulting in $640,000 settlement.

              •      In re Zynga Privacy Litig., No. 10-cv-04680 (N.D. Cal.): Appointed co-
                     lead counsel in suit against gaming application designer for the alleged
                     unlawful disclosure of its users’ personally identifiable information to
                     advertisers and other third parties.

              •      In re Facebook Privacy Litig., No. 10-cv-02389 (N.D. Cal.): Appointed
                     co-lead counsel in suit alleging that Facebook unlawfully shared its
                     users’ sensitive personally identifiable information with Facebook’s
                     advertising partners.

              •      In re Sidekick Litig., No. C 09-04854-JW (N.D. Cal.): Co-lead counsel in
                     cloud computing data loss case against T-Mobile and Microsoft.
                     Settlement provided the class with potential settlement benefits valued at
                     over $12 million.

              •      Desantis v. Sears, No. 08 CH 00448 (Cir. Ct. Cook Cty., Ill.): Lead
                     counsel in injunctive settlement alleging national retailer allowed
                     purchase information to be publicly available through the Internet.

       Telephone Consumer Protection Act

       Edelson PC has been at the forefront of TCPA litigation for nearly a decade, having
       secured the groundbreaking Satterfield ruling in the Ninth Circuit applying the TCPA to
       text messages, Satterfield v. Simon & Schuster, Inc., 569 F.3d 946 (9th Cir. 2009), and
       the largest (up to $76 million in total monetary relief) TCPA settlement to date. See
       Birchmeier v. Caribbean Cruise Line, Inc., et al., No. 12-cv-4069 (N.D. Ill.). The firm
       has secured more than $200 million for consumers in cases across the United States.
       Representative settlements and ongoing cases include:

              •      Birchmeier v. Caribbean Cruise Line, Inc., et al., No. 12-cv-4069 (N.D.


Chicago | San Francisco                                                                     7
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 9 of 26
Edelson PC


                     Ill.): Co-lead counsel in class action alleging that defendant violated
                     federal law by making unsolicited telemarketing calls. Obtained
                     adversarial class certification of nationwide class of approximately 1
                     million consumers. On the eve of trial, case resulted in the largest TCPA
                     settlement to date, totaling up to $76 million in monetary relief.

              •      Wakefield v. Visalus, No. 3:15-cv-01857 (D. Ore. Apr. 12, 2019): Co-
                     lead counsel in class action alleging that defendant violated federal law
                     by making unsolicited telemarketing calls. Obtained jury verdict
                     equating to more than $925 million in damages to the class.

              •      Kolinek v. Walgreen Co., No. 13-cv-4806 (N.D. Ill.): Lead counsel in
                     class action alleging that defendant violated federal law by making
                     unsolicited prescription reminder calls. Won reconsideration of dismissal
                     based upon whether provision of telephone number constituted consent
                     to call. Case settled for $11 million.

              •      Hopwood v. Nuance Communications, Inc., et al., No. 13-cv-2132 (N.D.
                     Cal.): Lead counsel in class action alleging that defendants violated
                     federal law by making unsolicited marketing calls to consumers
                     nationwide. $9.245 million settlement provided class members option to
                     claim unprecedented relief based upon total number of calls they
                     received. Settlement resulted in some class members receiving in excess
                     of $10,000 each.

              •      Rojas v CEC, No. 10-cv-05260 (N.D. Ill.): Lead counsel in text spam
                     class action that settled for $19,999,400.

              •      In re Jiffy Lube Int’l Text Spam Litigation, No. 11-md-2261, 2012 WL
                     762888 (S.D. Cal.): Co-lead counsel in $35 million text spam settlement.

              •      Ellison v Steve Madden, Ltd., No. 11-cv-5935 PSG (C.D. Cal.): Lead
                     counsel in $10 million text spam settlement.

              •      Kramer v. B2Mobile, No. 10-cv-02722-CW (N.D. Cal.): Lead counsel in
                     $12.2 million text spam settlement.

              •      Wright, et al. v. Nationstar Mortgage, LLC, No. 14-cv-10457 (N.D. Ill.):
                     Co-lead counsel in $12.1 million debt collection call settlement.

              •      Pimental v. Google, Inc., No. 11-cv-02585 (N.D. Cal.): Lead counsel in
                     class action alleging that defendant co-opted group text messaging lists
                     to send unsolicited text messages. $6 million settlement provides class
                     members with an unprecedented $500 recovery.

              •      Robles v. Lucky Brand Dungarees, Inc., No. 10-cv-04846 (N.D. Cal.):
                     Lead counsel in $10 million text spam settlement.


Chicago | San Francisco                                                                          8
    Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 10 of 26
Edelson PC


              •      Miller v. Red Bull, No. 12-CV-04961 (N.D. Ill.): Lead counsel in $6
                     million text spam settlement.

              •      Woodman v. ADP Dealer Services, No. 2013 CH 10169 (Cir. Ct. Cook
                     Cty., Ill.): Lead counsel in $7.5 million text spam settlement.

              •      Lockett v. Mogreet, Inc., No 2013 CH 21352 (Cir. Ct. Cook Cty., Ill.):
                     Lead counsel in $16 million text spam settlement.

              •      Lozano v. 20th Century Fox, No. 09-cv-05344 (N.D. Ill.): Lead counsel
                     in class action alleging that defendants violated federal law by sending
                     unsolicited text messages to cellular telephones of consumers. Case
                     settled for $16 million.

              •      Satterfield v. Simon & Schuster, No. C 06 2893 CW (N.D. Cal.): Co-lead
                     counsel in in $10 million text spam settlement.

              •      Weinstein v. Airit2me, Inc., No. 06 C 0484 (N.D. Ill): Co-lead counsel in
                     $7 million text spam settlement.

Consumer Technology

       Fraudulent Software

       Edelson PC has represented plaintiffs in consumer fraud cases in courts nationwide
       against companies peddling fraudulent software. Representative settlements include:

              •      Drymon v. Cyberdefender, No. 11 CH 16779 (Cir. Ct. Cook Cty., Ill.):
                     Lead counsel in class action alleging that defendant deceptively designed
                     and marketed its computer repair software. Case settled for $9.75
                     million.

              •      Gross v. Symantec Corp., No. 12-cv-00154-CRB (N.D. Cal.): Lead
                     counsel in class action alleging that defendant deceptively designed and
                     marketed its computer repair software. Case settled for $11 million.

              •      LaGarde v. Support.com, Inc., No. 12-cv-00609-JSC (N.D. Cal.): Lead
                     counsel in class action alleging that defendant deceptively designed and
                     marketed its computer repair software. Case settled for $8.59 million.

              •      Ledet v. Ascentive LLC, No. 11-CV-294-PBT (E.D. Pa.): Lead counsel in
                     class action alleging that defendant deceptively designed and marketed
                     its computer repair software. Case settled for $9.6 million.

              •      Webb v. Cleverbridge, Inc., No. 1:11-cv-04141 (N.D. Ill.): Lead counsel
                     in class action alleging that defendant deceptively designed and
                     marketed its computer repair software. Case settled for $5.5 million.


Chicago | San Francisco                                                                       9
    Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 11 of 26
Edelson PC


       Video Games

       Edelson PC has litigated video-game related cases against Activision Blizzard Inc.,
       Electronic Arts, Inc., Google, and Zenimax Media, Inc.

Products Liability Class Actions

       We have been appointed lead counsel in state and federal products liability class
       settlements, including a $30 million settlement resolving the “Thomas the Tank Engine”
       lead paint recall cases and a $32 million settlement involving the largest pet food recall
       in the history of the United States and Canada. Representative settlements include:

              •       Barrett v. RC2 Corp., No. 07 CH 20924 (Cir. Ct. Cook Cty., Ill.): Co-
                      lead counsel in lead paint recall case involving Thomas the Tank toy
                      trains. Settlement is valued at over $30 million and provided class with
                      full cash refunds and reimbursement of certain costs related to blood
                      testing.

              •       In re Pet Food Products Liability Litig., No. 07-cv-2867 (D.N.J.): Part of
                      mediation team in class action involving largest pet food recall in United
                      States history. Settlement provided $24 million common fund and $8
                      million in charge backs.

Insurance Class Actions

       We have prosecuted and settled multi-million dollar suits against J.C. Penney Life
       Insurance for allegedly illegally denying life insurance benefits under an unenforceable
       policy exclusion and against a Wisconsin insurance company for terminating the health
       insurance policies of groups of self-insureds. Representative settlements include:

              •       Holloway v. J.C. Penney, No. 97 C 4555 (N.D. Ill.): One of the primary
                      attorneys in a multi-state class action suit alleging that the defendant
                      illegally denied life insurance benefits to the class. The case settled in
                      late December 2000, resulting in a multi-million dollar cash award to the
                      class.

              •       Ramlow v. Family Health Plan (Wisc. Cir. Ct., WI): Co-lead counsel in a
                      class action suit challenging defendant’s termination of health insurance
                      to groups of self-insureds. The plaintiff won a temporary injunction,
                      which was sustained on appeal, prohibiting such termination and
                      eventually settled the case ensuring that each class member would
                      remain insured.

General Consumer Protection Class Actions

       We have successfully prosecuted countless class actions against computer software
       companies, technology companies, health clubs, dating agencies, phone companies,
       debt collectors, and other businesses on behalf of consumers. In addition to the


Chicago | San Francisco                                                                          10
    Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 12 of 26
Edelson PC


       settlements listed below, Edelson PC has litigated consumer fraud cases in courts
       nationwide against companies such as Motorola Mobility, Stonebridge Benefit Services,
       J.C. Penney, Sempris LLC, and Plimus, LLC. Representative settlements include:

       Mobile Content

       We have prosecuted over 100 cases involving mobile content, settling numerous
       nationwide class actions, including against industry leader AT&T Mobility, collectively
       worth over a hundred million dollars.

              •      McFerren v. AT&T Mobility, LLC, No. 08-CV-151322 (Fulton Cty.
                     Super. Ct., Ga.): Lead counsel class action settlement involving 16
                     related cases against largest wireless service provider in the nation. “No
                     cap” settlement provided virtually full refunds to a nationwide class of
                     consumers who alleged that unauthorized charges for mobile content
                     were placed on their cell phone bills.

              •      Paluzzi v. Cellco Partnership, No. 07 CH 37213 (Cir. Ct. Cook Cty.,
                     Ill.): Lead counsel in class action settlement involving 27 related cases
                     alleging unauthorized mobile content charges. Case settled for $36
                     million.

              •      Gray v. Mobile Messenger Americas, Inc., No. 08-CV-61089 (S.D. Fla.):
                     Lead counsel in case alleging unauthorized charges were placed on cell
                     phone bills. Case settled for $12 million.

              •      Parone v. m-Qube, Inc., No. 08 CH 15834 (Cir. Ct. Cook Cty., Ill.):
                     Lead counsel in class action settlement involving over 2 dozen cases
                     alleging the imposition of unauthorized mobile content charges. Case
                     settled for $12.254 million.

              •      Williams v. Motricity, Inc., No. 09 CH 19089 (Cir. Ct. Cook Cty., Ill.):
                     Lead counsel in class action settlement involving 24 cases alleging the
                     imposition of unauthorized mobile content charges. Case settled for $9
                     million.

              •      VanDyke v. Media Breakaway, LLC, No. 08 CV 22131 (S.D. Fla.): Lead
                     counsel in class action settlement alleging unauthorized mobile content
                     charges. Case settled for $7.6 million.

              •      Gresham v. Cellco Partnership, No. BC 387729 (L.A. Super. Ct., Cal.):
                     Lead counsel in case alleging unauthorized charges were placed on cell
                     phone bills. Settlement provided class members with full refunds.

              •      Abrams v. Facebook, Inc., No. 07-cv-05378 (N.D. Cal.): Lead counsel in
                     injunctive settlement concerning the transmission of allegedly
                     unauthorized mobile content.


Chicago | San Francisco                                                                          11
    Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 13 of 26
Edelson PC


       Deceptive Marketing

              •      Van Tassell v. UMG, No. 1:10-cv-2675 (N.D. Ill.): Lead counsel in
                     negative option marketing class action. Case settled for $2.85 million.

              •      McK Sales Inc. v. Discover Bank, No. 10-cv-02964 (N.D. Ill.): Lead
                     counsel in class action alleging deceptive marketing aimed at small
                     businesses. Case settled for $6 million.

              •      Farrell v. OpenTable, No. 11-cv-01785 (N.D. Cal.): Lead counsel in gift
                     certificate expiration case. Settlement netted class over $3 million in
                     benefits.

              •      Ducharme v. Lexington Law, No. 10-cv-2763 (N.D. Cal): Lead counsel
                     in CROA class action. Settlement resulted in over $6 million of benefits
                     to the class.

              •      Pulcini v. Bally Total Fitness Corp., No. 05 CH 10649 (Cir. Ct. Cook
                     Cty., Ill.): Co-lead counsel in four class action lawsuits brought against
                     two health clubs and three debt collection companies. A global
                     settlement provided the class with over $40 million in benefits, including
                     cash payments, debt relief, and free health club services.

              •      Kozubik v. Capital Fitness, Inc., 04 CH 627 (Cir. Ct. Cook Cty., Ill.):
                     Co-lead counsel in state-wide suit against a leading health club chain,
                     which settled in 2004, providing over 150,000 class members with
                     between $11 million and $14 million in benefits, consisting of cash
                     refunds, full debt relief, and months of free health club membership.

              •      Kim v. Riscuity, No. 06 C 01585 (N.D. Ill.): Co-lead counsel in suit
                     against a debt collection company accused of attempting to collect on
                     illegal contracts. The case settled in 2007, providing the class with full
                     debt relief and return of all money collected.

              •      Jones v. TrueLogic Financial Corp., No. 05 C 5937 (N.D. Ill.): Co-lead
                     counsel in suit against two debt collectors accused of attempting to
                     collect on illegal contracts. The case settled in 2007, providing the class
                     with approximately $2 million in debt relief.

              •      Fertelmeyster v. Match.com, No. 02 CH 11534 (Cir. Ct. Cook Cty., Ill.):
                     Co-lead counsel in a state-wide class action suit brought under Illinois
                     consumer protection statutes. The settlement provided the class with a
                     collective award with a face value in excess of $3 million.

              •      Cioe v. Yahoo!, Inc., No. 02 CH 21458 (Cir. Ct. Cook Cty., Ill.): Co-lead
                     counsel in a state-wide class action suit brought under state consumer
                     protection statutes. The settlement provided the class with a collective


Chicago | San Francisco                                                                           12
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 14 of 26
Edelson PC


                       award with a face value between $1.6 million and $4.8 million.

               •       Zurakov v. Register.com, No. 01-600703 (N.Y. Sup. Ct., N.Y. Cty.): Co-
                       lead counsel in a class action brought on behalf of an international class
                       of over one million members against Register.com for its allegedly
                       deceptive practices in advertising on “coming soon” pages of newly
                       registered Internet domain names. Settlement required Register.com to
                       fully disclose its practices and provided the class with relief valued in
                       excess of $17 million.

General Commercial Litigation

        Our attorneys have handled a wide range of general commercial litigation matters, from
partnership and business-to-business disputes to litigation involving corporate takeovers. We
have handled cases involving tens of thousands of dollars to “bet the company” cases involving
up to hundreds of millions of dollars. Our attorneys have collectively tried hundreds of cases,
as well as scores of arbitrations and mediations.

Our Attorneys

JAY EDELSON is the founder and CEO of Edelson PC. He is considered one of the nation’s
leading class and mass action lawyers, having secured over $1 billion in settlements and
verdicts for his clients.

Law360 described Jay as a “Titan of the Plaintiff’s Bar.” The American Bar Association
recognized Jay Edelson as one of the “most creative minds in the legal industry.” Law360 noted
that he has “taken on some of the biggest companies and law firms in the world and has had
success where others have not.” Another publication explained that “when it comes to legal
strategy and execution, Jay is simply one of the best in the country.” Professor Todd
Henderson, the Michael J. Marks Professor of Law at the University of Chicago Law School,
opined that when thinking about “who’s the most innovative lawyer in the US … [Jay is] at or
near the top of my list.”

Jay has received special recognition for his success in taking on Silicon Valley. The national
press has dubbed Jay and his firm the “most feared” litigators in Silicon Valley and, according
to The New York Times, tech’s “babyfaced … boogeyman.” Most recently, Chicago Lawyer
Magazine dubbed Jay “Public Enemy No. 1 in Silicon Valley.” In the emerging area of privacy
law, the international press has called Jay one of the world’s “profiliertesten (most prominent)”
privacy class action attorneys. The National Law Journal has similarly recognized Jay as a
“Cybersecurity Trailblazer”—one of only two plaintiff’s attorneys to win this recognition.

Jay has taught class actions and negotiations at Chicago-Kent College of Law and privacy
litigation at UC Berkeley School of Law. He has written a blog for Thomson Reuters, called
Pardon the Disruption, where he focused on ideas necessary to reform and reinvent the legal
industry and has contributed opinion pieces to TechCrunch, Quartz, the Chicago Tribune,
Law360, and others. He also serves on Law360’s Privacy & Consumer Protection editorial
advisory board. In recognition of the fact that his firm runs like a start-up that “just happens to


Chicago | San Francisco                                                                           13
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 15 of 26
Edelson PC


be a law firm,” Jay was recently named to “Chicago’s Top Ten Startup Founders over 40” by
Tech.co.

Jay currently serves on Chicago’s 47th Ward Democratic Organization Judicial
Recommendation Committee, which is responsible for interviewing, vetting and slating Cook
County Judicial Candidates for election.

RYAN D. ANDREWS is a Partner at Edelson PC. He presently leads the firm’s complex case
resolution and appellate practice group, which oversees the firm’s class settlements, class
notice programs, and briefing on issues of first impression.

Ryan has been appointed class counsel in numerous federal and state class actions nationwide
that have resulted in over $100 million in refunds to consumers, including: Satterfield v. Simon
& Schuster, No. C 06 2893 CW (N.D. Cal.): Ellison v Steve Madden, Ltd., No. cv 11-5935 PSG
(C.D. Cal.); Robles v. Lucky Brand Dungarees, Inc., No. 10-cv-04846 (N.D. Cal.); Lozano v.
20th Century Fox, No. 09-cv-05344 (N.D. Ill.): Paluzzi v. Cellco Partnership, No. 07 CH
37213 (Cir. Ct. Cook Cty., Ill.); and Lofton v. Bank of America Corp., No. 07-5892 (N.D. Cal.).

Representative reported decisions include: Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016);
Kater v. Churchill Downs Inc., 886 F.3d 784 (9th Cir. 2018); Warciak v. Subway Restaurants,
Inc., 880 F.3d 870 (7th Cir. 2018), cert. denied, 138 S. Ct. 2692 (2018); Beaton v. SpeedyPC
Software, 907 F.3d 1018 (7th Cir. 2018), cert. denied, 139 S. Ct. 1465 (2019); Klaudia Sekura
v. Krishna Schaumburg Tan, Inc., 2018 IL App (1st) 180175; Yershov v. Gannett Satellite Info.
Network, Inc., 820 F. 3d 482 (1st Cir. 2016); Resnick v. AvMed, Inc., 693 F. 3d 1317 (11th Cir.
2012); and Satterfield v. Simon & Schuster, Inc. 569 F.3d 946 (9th Cir. 2009).

Ryan graduated from the University of Michigan, earning his B.A., with distinction, in Political
Science and Communications. Ryan received his J.D. with High Honors from the Chicago-
Kent College of Law and was named Order of the Coif. Ryan has served as an Adjunct
Professor of Law at Chicago-Kent, teaching a third-year seminar on class actions. While in law
school, Ryan was a Notes & Comments Editor for the Chicago-Kent Law Review, earned
CALI awards for the highest grade in five classes, and was a teaching assistant for both
Property Law and Legal Writing courses. Ryan externed for the Honorable Joan B. Gottschall
in the United State District Court for the Northern District of Illinois.

Ryan is licensed to practice in Illinois state courts, the United States District Court for the
Northern District of Illinois, the U.S. Court of Appeals for the Seventh Circuit, and the U.S.
Court of Appeals for the Ninth Circuit.

RAFEY S. BALABANIAN is the Managing Partner of Edelson PC and its director of
nationwide litigation. He started his career as a trial lawyer, serving as a prosecutor for the City
of Chicago where he took part in dozens of trials. Rafey went on to join a litigation boutique in
Chicago where he continued his trial work, before eventually starting with Edelson in 2008. He
is regarded by his peers as a highly skilled litigator, and has been appointed lead class counsel
in more than two dozen class actions in state and federal courts across the country. His work
has led to groundbreaking results in trial courts nationwide, and he has secured hundreds of
millions of dollars on behalf of his clients.

Chicago | San Francisco                                                                           14
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 16 of 26
Edelson PC


Some of Rafey’s more notable achievements include nationwide settlements involving the
telecom industry, including companies such as AT&T, Google, Sony, Motricity, and
OpenMarket valued at more than $100 million.

Rafey has also been appointed to the Executive Committee in the NCAA concussion cases,
considered to be “one of the largest actions pending in the country, a multidistrict litigation …
that currently included about 100 personal injury class actions filed by college football
players[.]” He also represents labor unions and governmental entities in lawsuits against the
drug manufacturers and distributors over the on-going opioid crisis, and serves as trial court
counsel in Robins v. Spokeo, Inc., 2:10-cv-05306-ODW-AGR, which has been called the most
significant consumer privacy case in recent years.

Rafey’s class action practice also includes his work in the privacy sphere, and he has reached
groundbreaking settlements with companies like Netflix, LinkedIn, Walgreens, Nationstar and
comScore. Rafey also served as lead counsel in the case of Dunstan, et al. v. comScore, Inc.,
No. 11-cv-5807 (N.D. Ill.), where he led the effort to secure class certification of what is
believed to be the largest adversarial class to be certified in a privacy case in the history of U.S.
jurisprudence.

Rafey’s work in general complex commercial litigation includes representing clients ranging
from “emerging technology” companies, real estate developers, hotels, insurance companies,
lenders, shareholders and attorneys. He has successfully litigated numerous multi-million dollar
cases, including several “bet the company” cases.

Rafey is a frequent speaker on class and mass action issues, and has served as a guest lecturer
on several occasions at UC Berkeley Boalt School of Law. Rafey also serves on the Executive
Committee of the Antitrust, Unfair Competition and Privacy Section of the State Bar of
California where he has been appointed Vice Chair of Privacy, as well as the Executive
Committee of the Privacy and Cybersecurity Section of the Bar Association of San Francisco.

Rafey received his J.D. from the DePaul University College of Law in 2005. A native of
Colorado, Rafey received his B.A. in History, with distinction, from the University of Colorado
– Boulder in 2002.

CHRISTOPHER L. DORE is a Partner at Edelson PC where he focuses his practice on
emerging consumer technology and privacy issues.

Chris is the Partner-in-Charge of the Firm’s Case Development & Investigations Group. His
team investigates complex technological fraud and privacy related violations, including
fraudulent software and hardware, undisclosed tracking of online consumer activity, illegal data
retention, and large-scale commercial data breaches. In the privacy space, Chris plays an active
role in applying older federal and state statutes to new technologies. He has been appointed
class counsel in multiple class actions, including one of the largest settlements under the
Telephone Consumer Protection Act, ground-breaking issues in the mobile phone industry and
fraudulent marketing, as well as consumer privacy. Chris has been asked to appear on
television, radio, and in national publications to discuss consumer protection and privacy
issues, as well as asked to lecture at his alma mater on class action practice.


Chicago | San Francisco                                                                            15
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 17 of 26
Edelson PC


Chris received his law degree from The John Marshall Law School, his M.A. in Legal
Sociology from the International Institute for the Sociology of Law (located in Onati, Spain),
and his B.A. in Legal Sociology from the University of California, Santa Barbara. Chris also
serves on the Illinois Bar Foundation, Board of Directors.

DAVID I. MINDELL is a Partner at Edelson PC and Co-Chair of the firm’s Public Client and
Government Affairs group, where he represents state Attorneys General, counties, and cities in
high-stakes litigation and investigations involving consumer protection, information security
and privacy violations, the opioid crisis, and other areas of enforcement that protect
government interests and vulnerable communities. David also counsels governments and state
and federal lawmakers on a range of policy issues involving consumer protection, privacy,
technology, and data security.

In addition to his Public Client and Government Affairs practice, David helps direct the firm’s
Investigations team, including “a group of internal lab of computer forensic engineers and tech-
savvy lawyers [who study] fraudulent software and hardware, undisclosed tracking of online
consumer activity and illegal data retention.” Cybersecurity & Privacy Practice Group of the
Year, Law360 (Jan. 2019). His team’s research has led to lawsuits involving the fraudulent
development, marketing and sale of computer software, unlawful tracking of consumers
through mobile-devices and computers, unlawful collection, storage, and dissemination of
consumer data, mobile-device privacy violations, large-scale data breaches, unlawful collection
and use of biometric information, unlawful collection and use of genetic information, and the
Bitcoin industry.

David also helps oversee the firm’s class and mass action investigations, including claims
against helmet manufacturers and the National Collegiate Athletic Association by thousands of
former high school, college, and professional football players suffering from the long-term
effects of concussive and sub-concussive hits; claims on behalf of hundreds of families and
business who lost their homes, businesses, and even loved ones in the “Camp Fire” that
ravaged thousands of acres of Northern California in November 2018; and on behalf of
survivors of sexual abuse.

Prior to joining Edelson PC, David co-founded several tech, real estate, and hospitality related
ventures, including a tech startup that was acquired by a well-known international corporation
within its first three years. David has advised tech companies on a variety of legal and strategic
business-related issues, including how to handle and protect consumer data. He has also
consulted with startups on the formation of business plans, product development, and launch.

While in law school, David was a research assistant for University of Chicago Law School
Kauffman and Bigelow Fellow, Matthew Tokson, and for the preeminent cyber-security
professor, Hank Perritt at the Chicago-Kent College of Law. David’s research included
cyberattack and denial of service vulnerabilities of the Internet, intellectual property rights, and
privacy issues.

David has spoken to a wide range of audiences about his investigations and practice.




Chicago | San Francisco                                                                           16
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 18 of 26
Edelson PC


ROGER PERLSTADT is a Partner at Edelson PC, where he concentrates on appellate and
complex litigation advocacy. He has briefed and argued appeals and motions in both federal
and state appellate courts.

Prior to joining Edelson PC, Roger was a law clerk to United States District Court Judge Elaine
E. Bucklo, an associate at a litigation boutique in Chicago, and a Visiting Assistant Professor at
the University of Florida Levin College of Law. He has published articles on the Federal
Arbitration Act in various law reviews.

Roger has been named a Rising Star by Illinois Super Lawyer Magazine four times since 2010.

Roger graduated from the University of Chicago Law School, where he was a member of the
University of Chicago Law Review. After law school, he served as a clerk to the Honorable
Elaine E. Bucklo of the United States District Court for the Northern District of Illinois.

EVE-LYNN RAPP is a Partner at Edelson PC and Co-Chair of the firm’s Public Client team,
where she focuses her practice on a wide range of consumer protection class and governmental
action litigation. Eve is the firm’s hiring partner and sits on the Executive Committee.

Eve devotes a considerable amount of her practice to consumer technology cases, with a
particular emphasis on cell phone telephony and Telephone Consumer Protection Act
(“TCPA”) cases, consumer fraud cases, and privacy lawsuits. She also regularly handles
plaintiff’s side employment class actions, including federal Fair Labor Stands Act cases and
their state law counterparts.

Eve also has special expertise in products liability and pharmaceutical litigation. She is
representing over a dozen municipalities in lawsuits against the pharmaceutical companies
relating to the opioid crisis. Eve’s victory in the United States Supreme Court in a products
liability case involving the All Writs Act paved the way for hundreds of thousands of people to
litigate their claims for deceptive marketing.

Eve has helped lead approximately 40 TCPA class actions, including Birchmeier v. Caribbean
Cruise Line, Inc. et al., No. 12-cv-04069 (N.D. Ill.), where, after obtaining class certification
and partial summary judgment, she secured a $76 million settlement — the largest ever for a
TCPA case. The Parties reached a deal in that case four days before trial.

Eve also was lead counsel in one of the few “Do Not Call” TCPA cases to settle, resulting in a
multi-million dollar settlement and affording class members with as much as $5,000
individually. She has also prosecuted TCPA cases on an individual basis in arbitrations,
winning six-figure settlements. Overall, Eve has secured over well over one hundred million
dollars of relief to consumers in TCPA cases.

Eve has led over a dozen consumer fraud cases, against a variety of industries, including e-
cigarette sellers, on-line gaming companies, electronic and sport products distributors. Most
recently, she led and resolved a case against a well-known national fitness facility for
misrepresenting its “lifetime memberships,” which will result in millions of dollars of relief.




Chicago | San Francisco                                                                           17
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 19 of 26
Edelson PC


Eve is also responsible for leading one of the first “Internet of Things” cases under the Federal
Wire Tap Act against a company collecting highly sensitive personal information from
consumers, in which she obtained a $ 5 million (CAD) settlement that afforded individual class
members over one hundred dollars in relief.

Eve has successfully led a number of employment class actions involving claims of overtime,
recently reaching a settlement against a cellular tower company netting class members with
between $10,000 and $20,000 per person.

From 2015-2019, Eve was selected as an Illinois Emerging Lawyer by Leading Lawyers.

Eve received her J.D. from Loyola University of Chicago-School of Law, graduating cum
laude, with a Certificate in Trial Advocacy. During law school, she was an Associate Editor of
Loyola’s International Law Review and externed as a “711” at both the Cook County State’s
Attorney’s Office and for Cook County Commissioner Larry Suffredin. Eve also clerked for
both civil and criminal judges (The Honorable Judge Yvonne Lewis and Plummer Lott) in the
Supreme Court of New York. Eve graduated from the University of Colorado, Boulder, with
distinction and Phi Beta Kappa honors, receiving a B.A. in Political Science.

BENJAMIN H. RICHMAN is the Managing Partner of Edelson PC’s Chicago office. He
handles plaintiff’s-side class and mass actions, helping employees in the workplace, consumers
who were sold deceptive products or had their privacy rights violated, student athletes suffering
from the effect of concussions, and labor unions and governmental bodies seeking to recover
losses arising out of the opioid crisis. He also routinely represents technology and brick and
mortar companies in a wide variety of commercial litigation and other matters. Overall, Ben
has been appointed by the federal and state courts to be Class or Lead Counsel in dozens of
cases. His suits have recovered hundreds of millions of dollars for his clients.

On the plaintiff’s side, Ben is currently part of the team leading the National Collegiate Athletic
Association Student-Athlete Concussion Injury Litigation – Single Sport/Single School
(Football) multi-district litigation, bringing personal injury lawsuits against the NCAA, athletic
conferences, and its member institutions over concussion-related injuries. He is also
representing labor unions and governmental entities in lawsuits against the drug manufacturers
and distributors over the opioid crisis. And he is currently pursuing claims of Houston area
homeowners against United States seeking recovery for alleged constitutional takings of their
properties in the wake of Hurricane Harvey. In addition, Ben is lead counsel in numerous class
actions involving alleged violations of class members’ common law and statutory rights (e.g.,
violations of Alaska’s Genetic Privacy Act, Illinois’ Biometric Information Privacy Act, the
federal Telephone Consumer Protection Act, and others).

Some of Ben’s notable achievements include acting as lead counsel and securing settlements
collectively worth $50 million dollars in over a half-dozen nationwide class actions against
software companies involving claims of fraudulent marketing and unfair business practices. He
was part of the team that litigated over a half-dozen nationwide class actions involving claims
of unauthorized charges on cellular telephones, which ultimately led to settlements collectively
worth hundreds of millions of dollars. And he has been lead counsel in numerous multi-million
dollar privacy settlements, including several that resulted in individual payments to class


Chicago | San Francisco                                                                         18
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 20 of 26
Edelson PC


members reaching into the tens of thousands of dollars and another that—in addition to
securing millions of dollars in monetary relief—also led to a waiver by the defendants of their
primary defenses to claims that were not otherwise being released.

Ben’s work in complex commercial matters includes successfully defending multiple actions
against the largest medical marijuana producer in the State of Illinois related to the issuance of
its cultivation licenses, and successfully defending one of the largest mortgage lenders in the
country on claims of unjust enrichment, securing dismissals or settlements that ultimately
amounted to a fraction of typical defense costs in such actions. Ben has also represented
startups in various matters, including licensing, intellectual property, and merger and
acquisition.

Each year since 2015, Ben has been recognized by Super Lawyers as a Rising Star and Leading
Lawyers as an Emerging Lawyer in both class action and mass tort litigation.

Ben received his J.D. from The John Marshall Law School, where he was an Executive Editor
of the Law Review and earned a Certificate in Trial Advocacy. While in law school, Ben
served as a judicial extern to the Honorable John W. Darrah of the United States District Court
for the Northern District of Illinois. Ben has also routinely guest-lectured at various law schools
on issues related to class actions, complex litigation and negotiation.

ARI J. SCHARG is a Partner at Edelson PC and Chair of the firm’s Government Affairs
Group, where he counsels governmental entities and officials on a range of policy and strategic
issues involving consumer protection, privacy, technology, and data security. Known as an
aggressive advocate, Ari also leverages his experience litigating hundreds of complex class and
mass action lawsuits to help local governments prosecute large-scale cost recovery actions,
including those against the pharmaceutical companies responsible for the opioid crisis.

Recognized as one of the leading experts on privacy and emerging technologies, Ari serves on
the inaugural Executive Oversight Council for the Array of Things Project where he advises on
privacy and data security matters, chairs the Illinois State Bar Association’s Privacy and
Information Security Section, and was recently appointed by the Illinois Senate President to
Co-Chair the Illinois Blockchain and Distributed Ledgers Task Force alongside Representative
Michael Zalewski (21st Dist.). Ari was selected as an Illinois Rising Star by Super Lawyers
(2013–2018) and received the Michigan State Bar Foundation’s Access to Justice
Award (2017) for “significantly advancing access to justice for the poor” through his consumer
cases.

Ari regularly speaks about data security and technology at law schools and conferences around
the country, and has testified before the Michigan House of Representatives Committee on
Commerce and Trade about the privacy implications raised by the surging data mining industry
and the Nevada Assembly Commerce and Labor Committee about the privacy implications
raised by the surreptitious collection and use of geolocation data.

Ari received his B.A. in Sociology from the University of Michigan – Ann Arbor and
graduated magna cum laude from The John Marshall Law School where he served as a Staff
Editor for The John Marshall Law Review and competed nationally in trial competitions.


Chicago | San Francisco                                                                          19
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 21 of 26
Edelson PC


During law school, he also served as a judicial extern to the Honorable Bruce W. Black of the
U.S. Bankruptcy Court for the Northern District of Illinois.

BEN THOMASSEN is a Partner at Edelson PC where he focuses on consumer litigation, with
an emphasis on privacy and data breach class actions.

Ben’s work at the firm has achieved significant results for classes of consumers. He has been
appointed as class counsel in several high profile cases, including, for example, Harris v.
comScore, Inc., No. 11-cv-5807 (N.D. Ill.) (in case against data analytics company, estimated
to be the largest privacy class action certified on adversarial basis and resulted in $14m
settlement). Ben has also played critical and leading roles in developing, briefing, and arguing
novel legal theories on behalf of his clients, including by delivering the winning oral argument
to the Eleventh Circuit in the seminal case of Resnick, et al. v. AvMed, Inc., No. 10-cv-24513
(S.D. Fla.) (appointed class counsel in industry-changing data breach case, which obtained a
landmark appellate decision endorsing common law unjust enrichment theory, irrespective of
whether identity theft occurred) and recently obtaining certification of a class of magazine
subscribers in Coulter-Owens v. Time, Inc., No. 12-cv-14390 (E.D. Mich.) (achieved
adversarial certification in privacy case brought by class of magazine subscribers against
magazine publisher under Michigan’s Preservation of Personal Privacy Act). His cases have
resulted in millions of dollars to consumers.

Ben graduated magna cum laude from Chicago-Kent College of Law, where he also earned a
certificate in Litigation and Alternative Dispute Resolution and was named Order of the Coif.
He also served as Vice President of Chicago-Kent’s Moot Court Honor Society and earned (a
currently unbroken firm record of) seven CALI awards for receiving the highest grade in
Appellate Advocacy, Business Organizations, Conflict of Laws, Family Law, Personal Income
Tax, Property, and Torts. In 2017, Ben was selected as an Illinois Emerging Lawyer by
Leading Lawyers.

Before settling into his legal career, Ben worked in and around the Chicago and Washington,
D.C. areas in a number of capacities, including stints as a website designer/developer, a regular
contributor to a monthly Capitol Hill newspaper, and a film projectionist and media technician
(with many years experience) for commercial theatres, museums, and educational institutions.
Ben received a Master of Arts degree from the University of Chicago and his Bachelor of Arts
degree, summa cum laude, from St. Mary’s College of Maryland.

ALFRED K. MURRAY II is Senior Litigation Counsel at Edelson PC.

Alfred’s prior experience includes handling a myriad of cases in his solo practice after spending
several years at a well-respected civil litigation firm. Alfred’s prior experience includes practice
areas of civil right & municipal liability defense, commercial litigation, real estate litigation,
and professional negligence. Known as a skilled yet reasonable litigator, Alfred has conducted
bench trials, jury trials, and evidentiary hearings throughout the Northern District of Illinois,
the Circuit Court of Cook County, and the surrounding suburbs. His experience in commercial
litigation and real estate litigation led to substantive experience with judgment enforcement
proceedings, where he eventually co-authored the Equitable Remedies chapter in the 2011
Supplement and 2013 Update to the Illinois Institute of Continuing Legal Education, Creditors’


Chicago | San Francisco                                                                          20
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 22 of 26
Edelson PC


Rights in Illinois. Alfred has also lectured on supplemental proceedings, complex asset
recovery, and post-judgment causes of action for the Illinois Creditors Bar Association, Illinois
State Bar Association, Illinois Institute of Continuing Legal Education, and Chicago Bar
Association. Alfred was selected as an Illinois Rising Star by Super Lawyers (2014, 2015,
2016, 2017, 2018).

Alfred received his B.S. in Political Science from the University of Illinois at Urbana-
Champaign, and received his J.D. from The John Marshall Law School. During law school,
Alfred served as the Chief Justice on the Moot Court Honors Board and participated in a
number of national moot court competitions. While a law student, he also served as a judicial
extern to The Honorable Abishi C. Cunningham of the Circuit Court of Cook County and
served as a law clerk in the criminal enforcement division of the Office of the Illinois Attorney
General, Lisa Madigan.

LILY HOUGH is an Associate at Edelson PC where her practice focuses on consumer
privacy-related class actions.

Lily received her J.D., cum laude, from Georgetown University Law Center. In law school,
Lily served as a Law Fellow for Georgetown’s first year Legal Research and Writing Program
and as the Executive Editor of the Georgetown Immigration Law Journal. She participated in
D.C. Law Students In Court, one of the oldest clinical programs in the District of Columbia,
where she represented tenants in Landlord & Tenant Court and plaintiff consumers in civil
matters in D.C. Superior Court. She also worked as an intern at the U.S. Department of State in
the Office of the Legal Adviser, International Claims and Investment Disputes (L/CID).

Prior to law school, Lily attended the University of Notre Dame, where she graduated magna
cum laude with departmental honors and earned her B.A. in Political Science and was awarded
a James F. Andrews Scholarship for commitment to social concerns. She is also a member of
the Pi Sigma Alpha and Phi Beta Kappa honor societies.

J. AARON LAWSON is an Associate at Edelson PC where his practice focuses on appeals
and complex motion practice.

Prior to joining Edelson PC, Aaron served for two years as a Staff Attorney for the United
States Court of Appeals for the Seventh Circuit, handling appeals involving a wide variety of
subject matter, including consumer-protection law, employment law, criminal law, and federal
habeas corpus. While at the University of Michigan Law School, Aaron served as the
Managing Editor for the Michigan Journal of Race & Law, and participated in the Federal
Appellate Clinic. In the clinic, Aaron briefed a direct criminal appeal to the United States Court
of Appeals for the Sixth Circuit, and successfully convinced the court to vacate his client’s
sentence.

TODD LOGAN is an Associate at Edelson PC. He focuses his practice on class and mass
actions and large-scale governmental suits. Todd represents Butte County residents who lost
their homes and businesses in the Camp Fire, governments and other entities seeking to recover
losses arising out of the nationwide opioid epidemic, former NCAA football players suffering
from the harmful effects of concussions, consumers seeking compensation for their gambling


Chicago | San Francisco                                                                         21
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 23 of 26
Edelson PC


losses to illegal internet casinos, and consumers who have been defrauded or otherwise suffered
damages under state consumer protection laws.

In recent years, Todd has led the litigation and settlement of a variety of class action cases
alleging claims under federal, state, and local laws. For example, in Dickey v. Advanced Micro
Devices, Inc., No. 15-cv-04922, 2019 WL 251488, (N.D. Cal. Jan. 17, 2019), Todd briefed and
argued a successful motion for nationwide class certification in a complex consumer class
action alleging claims under California Law. In Robins v. Spokeo, No. 10-cv-5306 (C.D. Cal.),
after remand from both the Supreme Court and the Ninth Circuit, Todd led the litigation of the
class’ claims under the Fair Credit Reporting Act for more than a year before the case entered
settlement posture on favorable terms. And in Sekura v. L.A. Tan Enterprises, Inc., No. 15-ch-
16694 (Cir. Ct. Cook County, Ill.), Todd represented a class of consumers alleging claims
under Illinois’ Biometric Information Privacy Act (BIPA) and ultimately obtained a seven-
figure class action settlement – the first ever BIPA class action settlement.

Before becoming a lawyer, Todd built SQL databases for a technology company and worked at
various levels in state and local government. Todd received his J.D. cum laude from Harvard
Law School, where he was Managing Editor of the Harvard Journal of Law and Technology.
Todd also assisted Professor William B. Rubenstein with research and analysis on a wide
variety of class action issues, and is credited for his work in more than eighty sections of
Newberg on Class Actions.

From 2016-17, Todd served as a judicial law clerk for the Honorable James Donato of the
Northern District of California.

MICHAEL OVCA is an Associate at Edelson PC where he focuses on consumer, privacy-
related and technology-related class actions.

Michael received his J.D. cum laude from Northwestern University, where he was an associate
editor of the Journal of Criminal Law and Criminology, and a member of several award-
winning trial and moot court teams.

Prior to law school, Michael graduated summa cum laude with a degree in political science
from the University of Illinois.

ALBERT J. PLAWINSKI is an Associate at Edelson PC where he focuses on investigating
privacy violations by consumer products and IoT devices.

Albert received his J.D. from the Chicago-Kent College of Law. While in law school, Albert
served as the Web Editor of the Chicago-Kent Journal of Intellectual Property. Albert was also
a research assistant for Professor Hank Perritt for whom he researched various legal issues
relating to the emerging consumer drone market—e.g., data collection by drone manufacturers
and federal preemption obstacles for states and municipalities seeking to legislate the use of
drones. Additionally, Albert earned a CALI award for receiving the highest course grade in
Litigation Technology.

Prior to law school, Albert graduated with Highest Distinctions with a degree in Political
Science from the University of Illinois at Urbana-Champaign.

Chicago | San Francisco                                                                      22
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 24 of 26
Edelson PC


DAN SCHNEIDER is an Associate at Edelson PC where he focuses on consumer protection
and privacy-related class actions.

Dan received his J.D. summa cum laude from the University of Wisconsin, where he served as
an Articles Editor for the Wisconsin Law Review.

Prior to law school, Dan graduated magna cum laude with a B.A. in Visual and Media Arts
from Emerson College. He worked as a freelance journalist for many years covering
economics, activism, and music in the Boston area. His work has appeared in The Atlantic, The
Boston Globe, and In These Times, among other outlets.

ALEXANDER G. TIEVSKY is an Associate at Edelson PC, where he concentrates on
complex motion practice and appeals in consumer class action litigation.

He received his J.D. from the Northwestern University School of Law, where he graduated
from the two-year accelerated J.D. program. While in law school, Alex was Media Editor of the
Northwestern University Law Review. He also worked as a member of the Bluhm Legal
Clinic’s Center on Wrongful Convictions. Alex maintains a relationship with the Center and
focuses his public service work on seeking to overturn unjust criminal convictions in Cook
County.

Alex’s past experiences include developing internal tools for an enterprise software company
and working as a full-time cheesemonger. He received his A.B. in linguistics with general
honors from the College of the University of Chicago.

SCHUYLER UFKES is an Associate at Edelson PC where he focuses on consumer and
privacy-related class actions.

Schuyler received his J.D. magna cum laude, and Order of the Coif, from the Chicago-Kent
College of Law. While in law school, Schuyler served as an Executive Articles Editor for
the Chicago-Kent Law Review and was a member of the Moot Court Honor Society. Schuyler
earned five CALI awards for receiving the highest grade in Legal Writing II, Legal Writing III,
Pretrial Litigation, Supreme Court Review, and Professional Responsibility.

Prior to law school, Schuyler graduated with High Honors from the University of Illinois
Urbana-Champaign earning a degree in Consumer Economics and Finance.

J. ELI WADE-SCOTT is an Associate at Edelson PC where his practice focuses on consumer,
privacy-related, and tech-related class actions.

Before joining Edelson, Eli was a Skadden Fellow at LAF, Cook County’s federally-funded
legal aid provider. There, Eli represented dozens of low-income tenants in affirmative litigation
against their landlords to remedy dangerous housing conditions, such as pest infestations,
absence of heat and hot water, and sewage back-ups. Eli secured numerous temporary
restraining orders requiring landlords to perform necessary repairs, and obtained tens of
thousands of dollars in damages for his clients.

Eli graduated summa cum laude from Cornell College and received his J.D. magna cum laude


Chicago | San Francisco                                                                        23
     Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 25 of 26
Edelson PC


from Harvard Law School. During law school, he was an Executive Editor on the Harvard Law
and Policy Review.

From 2016 to 2017, Eli served as a law clerk to the Honorable Judge Rebecca Pallmeyer of the
Northern District of Illinois.

JACOB WRIGHT is an Associate at Edelson PC where his practice focuses on consumer and
privacy-related class actions.

Jacob graduated with honors from the University of Texas at Austin with a degree in
Government and Middle Eastern Studies. He received his J.D. cum laude from American
University College of Law.

Jacob is a Member of the Equality Illinois Political Action Committee as well as a Next
Generation Board Member of La Casa Norte.

BRANDT SILVER-KORN is an Associate at Edelson PC where his practice focuses on class
and mass actions and large-scale governmental suits. His current clients include families who
lost their homes and businesses in the Camp Fire, communities that have been severely
impacted by the opioid epidemic, and consumers who have suffered gambling losses to illegal
internet casinos.

Brandt received his J.D. from Stanford Law School, where he was awarded the Gerald Gunther
Prize for Outstanding Performance in Criminal Law, and the John Hart Ely Prize for
Outstanding Performance in Mental Health Law. While in law school, Brandt was also the
leading author of several simulations for the Gould Negotiation and Mediation Program.

Prior to law school, Brandt graduated summa cum laude from Middlebury College with a
degree in English and American Literatures.

SHAWN DAVIS is the Director of Digital Forensics at Edelson PC, where he leads a technical
team in investigating claims involving privacy violations and tech-related abuse. His team’s
investigations have included claims arising out of the fraudulent development, marketing, and
sale of computer software, unlawful tracking of consumers through digital devices, unlawful
collection, storage, and dissemination of consumer data, large-scale data breaches, receipt of
unsolicited communications, and other deceptive marketing practices.

Prior to joining Edelson PC, Shawn worked for Motorola Solutions in the Security and Federal
Operations Centers as an Information Protection Specialist. Shawn’s responsibilities included
network and computer forensic analysis, malware analysis, threat mitigation, and incident
handling for various commercial and government entities.

Shawn is an Adjunct Industry Associate Professor for the School of Applied Technology at the
Illinois Institute of Technology (IIT) where he has been teaching since December of 2013.
Additionally, Shawn is a faculty member of the IIT Center for Cyber Security and Forensics
Education which is a collaborative space between business, government, academia, and
security professionals. Shawn’s contributions aided in IIT’s designation as a National Center of
Academic Excellence in Information Assurance by the National Security Agency.

Chicago | San Francisco                                                                       24
    Case 3:18-cv-05277-RBL Document 121-2 Filed 08/06/20 Page 26 of 26
Edelson PC


Shawn graduated with high honors from the Illinois Institute of Technology with a Masters of
Information Technology Management with a specialization in Computer and Network Security.
During graduate school, Shawn was inducted into Gamma Nu Eta, the National Information
Technology Honor Society.




Chicago | San Francisco                                                                   25
